ORDER

PER Curiam
The Missouri Department of Corrections (Employer) appeals the decision of the Labor & Industrial Relations Commission awarding unemployment benefits to Louise Brewer after determining that she was not discharged for misconduct connected with work.
We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission’s decision is supported by competent and substantial evidence. An extended opinion would have *95no precedential value. We, have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the decision of the Commission pursuant to Rule 84.16(b).